Citation Nr: 1818139	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  11-07 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include depression with insomnia and anxiety.


ATTORNEY FOR THE BOARD

T.S.E., Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 2003 to January 2004, including service in Kuwait from March 2003 to July 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied a claim for service connection for depression. 

In June 2016, and May 2017, the Board remanded the claim for additional development.  

The Board has recharacterized the claim broadly, as stated on the cover page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder to include depression with insomnia and anxiety, that is related to his service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include depression with insomnia and anxiety, were not incurred as a result of the Veteran's active duty.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to service connection for an acquired psychiatric disorder to include depression with insomnia and anxiety.  In his notice of disagreement, received in May 2010, he stated that he has the claimed condition related to "severe corporal trauma" while aboard a civilian ship/transport, the "Cape Race."  In his appeal, received in March 2011, he asserted that he has the claimed condition "incurred coincidental or as a result of my combat service during the First Gulf War."  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.  

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. 
 § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran's discharge (DD Form 214), shows that he served in Kuwait between March 2003 and July 2003, in support of Operation Noble Eagle, and Operation Enduring Freedom.

With one exception, the Veteran's service treatment records have not been associated with the claims file.  In a memorandum, dated in December 2009, the RO determined that no additional service treatment records are available.  See 38 U.S.C. § 5103A (b)(3); 38 C.F.R. § 3.159 (c)(2) (2017).  In such cases, the Court has rejected the argument that there should be an "adverse presumption" against VA where service medical records have been lost or destroyed while in the Government's control.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  However, in a case like this in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46   (1996).

The sole service treatment record in the Veteran's claims file is a post-deployment health assessment (PDHA), dated in December 2003 (following separation from active duty service), which includes the following information about his deployment.  He had served in Kuwait.  His health had stayed the same or gotten better.  He was seen on sick call one time, with no nights spent in a hospital.  He did not see anyone killed or wounded, or dead.  He was not engaged in direct combat where he discharged his weapon.  He felt that he was in great danger of being killed.  He was not currently interested in receiving help for stress or an emotional problem.  In the last two weeks, he had not been bothered by little interest or pleasure doing things, feeling down, depressed or hopeless, or thoughts that he would be better off dead or hurting himself in some way.  He had not had any experience that was so frightening or horrible that he had nightmares about it, or thought about it when he did not want to, tried hard not to think about it, or went out of his way to avoid situations that remind him of it, being constantly on guard, watchful or easily startled, or feeling numb or detached from others, activities, or his surroundings.  He was not having serious conflicts with a spouse, family members, or close friends, or concerns that he might hurt or lose control with someone.  He did not enter or closely inspect any destroyed military vehicles.  In general, his health was excellent.  He did not have any medical problems that developed.  He was not currently on profile or light duty.  He had not sought, and did not intend to seek, counseling or care for mental health.  He did not currently have any concerns or questions about his health.  

As for the non-service medical evidence, VA progress notes show that in July 2005, the Veteran reported having experienced episodes of anxiety since coming from home from military service.  He denied nightmares, depression, hallucinations, or suicidal ideas.  Beginning in 2006, he was repeatedly noted to have an anxiety disorder, with some notations of a depressive disorder NOS, MDD (major depressive disorder), and a history of depression.  Beginning in about 2009, he complained of symptoms that included insomnia, with use of Temazepam beginning in about 2011.  Reports, dated in 2015, show that the Veteran reported a number of stressor associated with guarding ships while in Kuwait.  

A VA disability benefits questionnaire (DBQ), dated in November 2016, authored by V.M., M.D., shows that the Veteran reported that his behavior had changed for the worse following his return from Kuwait, to include guarding a warship for 98 days, which he regarded as a "tremendous hardship" due to "the nasty attitude of the crew."  He stated that he had tried to commit suicide by jumping off of the ship but that he was stopped by his friends.   The Axis I diagnoses were anxiety state NOS (not otherwise specified), and "PTSD traits."  

In a supplemental opinion, dated in June 2017,  Dr. V.M. indicated that the Veteran's e-folder (VBMS or Virtual VA) had been reviewed.  She concluded that the Veteran's acquired psychiatric disorder is less likely as not (less than 50 percent probability) incurred in or caused by his service.  She explained that there is no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment prior to, or during, military service, or within one year following separation from service.  The Veteran sought psychiatric care in 2006, at which time his stressor was unspecified.  This was also the case upon treatment in April 2014.  Therefore, a link between the Veteran's neuropsychiatric condition and his military service cannot be made.  

The Board finds that the claim must be denied.  The only available service treatment record shows that the Veteran denied any relevant psychiatric symptoms in December 2003.  The earliest medical evidence of psychiatric symptoms is dated in July 2005, which is over two years after separation from active duty service.  The Board further points out that notwithstanding the fact that the June 2017 VA etiological opinion weighs against the claim, service connection is not warranted on the basis of continuity of symptomatology, as the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309 (a), and the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With regard to the "diagnosis" of "PTSD traits," there is nothing to show that the Veteran was determined to have met the criteria for PTSD, there are no other diagnoses of PTSD in the record, and the Board finds that PTSD is not shown.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C. § 1110, a Veteran must submit proof of a presently existing disability resulting from service in order to merit an award of compensation); see also Madden v. Gober, 125 F.3d 1477   (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

To the extent that the Veteran has asserted that he participated in combat, there is nothing in the Veteran's personnel file which indicates that he participated in combat.  See 38 U.S.C. § 1154 (b) (2012); VAOPGCPREC 12-99, 65 Fed. Reg. 6256- 6258 (2000).  Therefore, participation in combat is not established and the Veteran is not entitled to the presumptions at 38 U.S.C. § 1154 (b).  Furthermore, and in any event, the United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C. § 1154 does not alter the fundamental requirements of a diagnosis, and a medical nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  Here, there is no competent opinion of record linking an acquired psychiatric disorder to participation in combat.  Therefore, service connection is not warranted on this basis.

With regard to the Veteran's own contentions, the issue on appeal is based on the contention that an acquired psychiatric disorder is due to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), to include testimony as to the presence of psychiatric symptoms, the ultimate issue of whether or not an acquired psychiatric disorder is due to service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's available service treatment report, and the post-service medical records, have been discussed.  There is no competent opinion of record in favor of the claim, and the June 2017 VA opinion weighs against the claim.  Although the Veteran has asserted ongoing psychiatric symptoms during and since his service, the December 2003 PDHA shows that he denied any relevant symptoms.  Given the foregoing, the Veteran is found not to be an accurate historian as to his psychiatric symptomatology.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  The Court has made it clear that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that the claimed disability was caused by his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The RO has concluded that the Veteran's service treatment records are unobtainable, aside from the record that has been obtained.  The Veteran has been afforded an examination, and an etiological opinion has been obtained. 

In May 2017, the Board remanded this claim in order to obtain an etiological opinion.  In June 2017, this was done.  Given the foregoing, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for an acquired psychiatric disorder to include depression with insomnia and anxiety, is denied.





____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


